UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-60394
                         Summary Calendar



                          STANLEY NASH,

                                               Plaintiff-Appellant,


                              VERSUS


     MISSISSIPPI DEPARTMENT OF CORRECTIONS; CLEOPHUS WALKER,


                                              Defendants-Appellees.



          Appeal from the United States District Court
            For the Southern District of Mississippi
                          (3:94 CV348LN)
                        December 27, 1995


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, District Judges.

PER CURIAM:1

     Mississippi State prisoner Stanley Nash sued the Mississippi

Department of Corrections and Captain Cleophus Walker for money
damages under 42 U.S.C. § 1983 allegedly arising from physical

injuries sustained while incarcerated.    The district court granted

Defendant’s motion for summary judgment finding that Nash had


1
  Local Rule 47.5 provides: “The publication of opinions that have
no precedential value and merely decide particular cases on the
basis of well-settled principles of law imposes needless expense on
the public and burdens on the legal profession.” Pursuant to that
Rule, the Court has determined that this opinion should not be
published.
failed to exhaust administrative remedies.            Nash appeals.     We

affirm, but for different reasons.

      The district court erred in granting the Defendant’s motion

for   summary     judgment   based   on   Nash’s    failure   to   exhaust

administrative remedies.       Since he seeks only monetary relief,

which is not available through the Mississippi Administrative

Review Procedure, exhaustion was not required.         Marsh v. Jones, 53

F.3d 707, 710 (5th Cir. 1995); Mississippi Code Ann. §§ 47-5-801-

807 (1995).     We affirm, however, because the record makes clear

that Nash suffered an accidental injury for which he received

appropriate medical treatment. Thus, his claim of a constitutional

violation lacks an arguable factual basis.         Farmer v. Brennan, 114

S.Ct. 1970, 1979 (1994).      We therefore affirm the result on these

grounds.   See Bickford v. International Speedway Corp., 654 F.2d

1028, 1031 (5th Cir. 1981).

      AFFIRMED.




                                     2